              Case 3:19-cv-02352-JD Document 72 Filed 12/27/19 Page 1 of 2




 1   Mark L. Javitch (CA SBN 323729)
     Javitch Law Office
 2   480 S. Ellsworth Ave.
     San Mateo, CA 94401
 3   Telephone: 650-781-8000
 4   Facsimile: 650-648-0705
     mark@javitchlawoffice.com
 5   Attorney for Plaintiff

 6
 7
 8
 9                                   UNITED STATES DISTRICT COURT

10                               NORTHERN DISTRICT OF CALIFORNIA
                                        SAN FRANCISCO DIVISION
11
12
     JOANNA CHENG                                          Case No.: 3:19-cv-02352-JD
13                      Plaintiff,
                                                           NOTICE OF DISMISSAL
14   v.
15   ALL STAR GENERAL INSURANCE
     AGENCY, INC., a California corporation,
16   FREEWAY INSURANCE SERVICES, INC., a
     California corporation, SACRAMENTO AUTO
17   INSURANCE CENTER, INC., a California
18   corporation, et. al., MANAGED CARE, INC.
     d/b/a GALAXY HEALTH NETWORK, an
19   unknown business entity, AMERICAN
     WORKERS INSURANCE SERVICES, INC., A
20   Texas corporation, JOHN DOE 1, an unknown
     business entity
21
                       Defendants.
22
23         Now Comes Plaintiff, in her individual capacity, pursuant to Rule 41(a)(1)(A)(i), Plaintiff hereby

24   voluntarily dismisses Defendant AMERICAN WORKERS INSURANCE SERVICES, INC., DATA
25   PARTNERSHIP GROUP, LP and DENTAL SOURCE HOLDINGS, INC., without prejudice.
26
27
                                                       1
28                                                                                           3:19-cv-02352-JD
              Case 3:19-cv-02352-JD Document 72 Filed 12/27/19 Page 2 of 2




 1
 2   Dated: December 27, 2019
 3
 4
                                              Respectfully submitted,
 5
                                              By: /s/ Mark L. Javitch
 6
                                              Mark L. Javitch (CA SBN 323729)
 7                                            Javitch Law Office
                                              480 S. Ellsworth Ave.
 8                                            San Mateo, CA 94401
                                              Telephone: 650-781-8000
 9                                            Facsimile: 650-648-0705
10                                            mark@javitchlawoffice.com
                                              Attorney for Plaintiff
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                              2
28                                                                              3:19-cv-02352-JD
